       Case 3:15-cr-00127-WHO Document 730 Filed 09/17/20 Page 1 of 2



 1   WARRINGTON PARKER (SBN 148003)
     DEREK E. WETMORE (SBN 291600)
 2   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 3   405 Howard Street
     San Francisco, CA 94105-2669
 4   Telephone:    (415) 773-5700
     Facsimile:    (415) 773-5759
 5
     Attorneys for Defendant
 6   Bao Ngo

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION
11

12   UNITED STATES OF AMERICA,                            Case No. 15-CR00127-014 WHO

13                      Plaintiff,                        STIPULATION AND ORDER TO
                                                          RESCHEDULE PROBATION
14          v.                                            REVOCATION HEARING

15   BAO NGO,                                             DATE:      September 17, 2020
                                                          TIME:      1:30 p.m.
16                      Defendant.                        JUDGE:     Honorable William H. Orrick

17

18

19          The above-captioned matter is currently scheduled for a probation revocation hearing on

20   September 17, 2020, at 1:30 p.m. The main issue that is the subject of the probation revocation is

21   whether Defendant Ngo committed a state criminal offense. Mr. Ngo’s trial in connection with

22   that alleged state criminal offense in the County of Santa Clara has again been rescheduled. It is

23   currently scheduled to begin on November 2, 2020.

24          All parties acknowledge that the outcome of the state criminal charges will, in all

25   likelihood, have a significant impact on the allegation that Mr. Ngo violated probation by

26   committing a state crime. The parties agree that the most efficient course, therefore, is to

27   continue the hearing on the charged probation revocation. As a result, the parties hereby stipulate

28                                                              STIPULATION AND [PROPOSED] ORDER
                                                                        TO RESCHEDULE PROBATION
                                                                             REVOCATION HEARING
                                                                               15-CR00127-014 WHO
       Case 3:15-cr-00127-WHO Document 730 Filed 09/17/20 Page 2 of 2



 1   that Mr. Ngo’s probation revocation hearing be rescheduled to November 19, 2020 at 1:30 p.m.

 2   The parties ask this Court to enter an order consistent with this stipulation.

 3   Dated: September 14, 2020                             WARRINGTON PARKER
                                                           DEREK E. WETMORE
 4                                                         Orrick, Herrington & Sutcliffe LLP
 5

 6
                                                    By:     /s/ Derek E. Wetmore
 7                                                                    Derek E. Wetmore
                                                                    Attorneys for Defendant
 8                                                                         Bao Ngo

 9

10   Dated: September 14, 2020                             KEVIN J. BARRY
                                                    Assistant United States Attorney
11

12

13                                                  By:    /s/ Kevin J. Barry
                                                                      KEVIN J. BARRY
14                                                          Attorney for United States of America

15

16

17                                                           ORDER
18          PURSUANT TO STIPUATION, IT IS SO ORDERED.
19

20           September 17, 2021
     Dated: _______________
21

22                                                  By:
                                                                   Hon. William H. Orrick
23                                                                United States District Judge
24

25

26

27

28                                                                STIPULATION AND [PROPOSED] ORDER
                                                     -2-                  TO RESCHEDULE PROBATION
                                                                               REVOCATION HEARING
                                                                                 15-CR00127-014 WHO
